My Brethren entertain different views as to the status generally of the Corporation Court of the City of Texarkana as reflected by the original opinion and the one on rehearing, but they agree on the proposition that said court in any event is without jurisdiction to try a case where the punishment may be imprisonment. I am in accord with the conclusion thus reached by each of my Brethren. Agreement on that question disposes of the present case, and it seems unnecessary for me at this time to present my views upon the point of difference.